In each of the above-named cases, the plaintiff in error was a member of the religious cult known as "Jehovah's Witnesses." and was convicted in the recorder's court of the City of Moultrie of violating the same city ordinance which the plaintiff in error in Ferguson v. City of Moultrie, ante, was convicted of violating. The decision in the Ferguson
case is controlling on each of the four cases. It follows that the overruling of the certiorari in each case was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 8, 1944.